Case 6:20-cv-00453-ADA Document 1-12 Filed 06/01/20 Page 1 of 9




           EXHIBIT L
                                    Case 6:20-cv-00453-ADA Document 1-12 Filed 06/01/20 Page 2 of 9
                                                JENAM TECH LLC’S INFRINGEMENT ANALYSIS
                                                         U.S. Patent No. 10,306,026 – Google LLC
                                                                          Claim 1

      Jenam Tech LLC (“Jenam”) provides evidence of infringement of Claim 1 of U.S. Patent No. 10,306,026 (hereinafter “the ’026 patent”) by
Google LLC (“Google”). In support thereof, Jenam provides the following claim charts.
        “Accused Instrumentalities” as used herein refers to at least one or more websites or web addresses including, but not limited to
www.google.com, stored and/or hosted on one or more servers owned or under the control of Google. These claim charts demonstrate Google’s
infringement, and provide notice of such infringement, by comparing each element of the asserted claims to corresponding components, aspects, and/or
features of the Accused Instrumentalities. These claim charts are not intended to constitute an expert report on infringement. These claim charts
include information provided by way of example, and not by way of limitation.
    The analysis set forth below is based only upon information from publicly available resources regarding the Infringing Instrumentalities, as
Google has not yet provided any non-public information. An analysis of Google’s (or other third parties’) technical documentation and/or software
source code may assist in fully identify all infringing features and functionality. Accordingly, Jenam reserves the right to supplement this
infringement analysis once such information is made available to Jenam. Furthermore, Jenam reserves the right to revise this infringement analysis,
as appropriate, upon issuance of a court order construing any terms recited in the asserted claims.
         Unless otherwise noted, Jenam contends that Google directly infringes the ’026 patent in violation of 35 U.S.C. § 271(a) by selling, offering
to sell, making, using, and/or importing the Infringing Instrumentalities. The following exemplary analysis demonstrates that infringement. Unless
otherwise noted, Jenam further contends that the evidence below supports a finding of indirect infringement under 35 U.S.C. §§ 271(b) and/or (c), in
conjunction with other evidence of liability under one or more of those subsections. Google makes, uses, sells, imports, or offers for sale in the
United States, or has made, used, sold, imported, or offered for sale in the past, without authority, or induces others to make, use, sell, import, or offer
for sale in the United States, or has induced others to make, use, sell, import, or offer for sale in the past, without authority products, equipment, or
services that infringe Claim 1 of the ’026 patent, including without limitation, the Accused Instrumentalities.
        Unless otherwise noted, Jenam believes and contends that each element of each claim asserted herein is literally met through Google’s
provision of the Infringing Instrumentalities. However, to the extent that Google attempts to allege that any asserted claim element is not literally
met, Jenam believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis of
the Infringing Instrumentalities, Jenam did not identify any substantial differences between the elements of the patent claims and the corresponding
features of the Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the Infringing Instrumentalities performs at
least substantially the same function in substantially the same way to achieve substantially the same result as the corresponding claim element.
        To the extent the chart of an asserted claim relies on evidence about certain specifically-identified Accused Instrumentalities, Jenam asserts
that, on information and belief, any similarly-functioning instrumentalities also infringes the charted claim. Jenam reserves the right to amend this
infringement analysis based on other products made, used, sold, imported, or offered for sale by Google. Jenam also reserves the right to amend this
infringement analysis by citing other claims of the ’026 patent, not listed in the claim chart, that are infringed by the Accused Instrumentalities. Jenam
further reserves the right to amend this infringement analysis by adding, subtracting, or otherwise modifying content in the “Accused Instrumentalities”
column of each chart.
                           Case 6:20-cv-00453-ADA Document 1-12 Filed 06/01/20 Page 3 of 9
                                                               CLAIM CHARTS
                                                BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                         U.S. Patent No. 10,306,026

Claim 1                              Accused Instrumentalities
A method, comprising: at a node:     Google owns or controls a server computer that performs a method including, at a node: receiving, from
                                     another node, a transmission control protocol (TCP)‐variant packet in advance of a TCP‐variant
receiving, from another node, a      connection being established. Further, as an alternate or supplementary infringement theory, Google
transmission control protocol        incorporates code into their Android software that causes this functionality using the QUIC protocol.
(TCP)‐variant packet in advance of
a TCP‐variant connection being       See excerpt(s) below, for example (emphasis added, if any):
established;
                                     Note: Below is a web page of Google (https://www.google.com/).




                                     Note: As set forth below, QUIC is a “variant” of TCP.



                                                                      2 of 8
  June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-12 Filed 06/01/20 Page 4 of 9
                                               CLAIM CHARTS
                                BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                         U.S. Patent No. 10,306,026




                      “On the surface, QUIC is very similar to TCP+TLS+HTTP/2 implemented on UDP. ...However, since QUIC is
                      built on top of UDP, it suffers from no such limitations.” https://www.chromium.org/quic

                      Note: As set forth below, a QUIC negotiation packet is received by the client node from a server node.




                      Note: As set forth below, prior to a QUIC connection being established, the QUIC connection is “set up”
                      using the aforementioned handshake.




                                                      3 of 8
June 1, 2020
                            Case 6:20-cv-00453-ADA Document 1-12 Filed 06/01/20 Page 5 of 9
                                                               CLAIM CHARTS
                                                BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                         U.S. Patent No. 10,306,026




detecting an idle time period        Google owns or controls the server computer that performs the method including, at the node:
parameter field in the TCP‐variant   detecting an idle time period parameter field (e.g., idle timeout parameter field, etc.) in the TCP‐variant
packet;                              packet (e.g., QUIC negotiation packet, etc.). Further, as an alternate or supplementary infringement
                                     theory, Google incorporates code into their Android software that causes this functionality using the
                                     QUIC protocol.

                                     See excerpt(s) below, for example (emphasis added, if any):

                                     Note: As set forth below, a QUIC negotiation packet includes transport parameters that include an idle
                                     timeout parameter that is detected by a recipient of such packet.




                                                                      4 of 8
  June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-12 Filed 06/01/20 Page 6 of 9
                                             CLAIM CHARTS
                              BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                       U.S. Patent No. 10,306,026




                                               5 of 8
June 1, 2020
                           Case 6:20-cv-00453-ADA Document 1-12 Filed 06/01/20 Page 7 of 9
                                                               CLAIM CHARTS
                                                BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                         U.S. Patent No. 10,306,026




identifying metadata in the idle    Google owns or controls the server computer that performs the method including, at the node:
time period parameter field for an identifying metadata (e.g., a value, etc.) in the idle time period parameter field (e.g., idle timeout
idle time period and, during which, parameter field, etc.) for an idle time period and, during which, no packet is communicated in the TCP‐
no packet is communicated in the    variant connection to keep the TCP‐variant connection active. Further, as an alternate or supplementary
TCP‐variant connection to keep the infringement theory, Google incorporates code into their Android software that causes this functionality
TCP‐variant connection active; and using the QUIC protocol.

                                     See excerpt(s) below, for example (emphasis added, if any):

                                     Note: As set forth below, the metadata includes a value in seconds that is encoded as an unsigned 16‐bit
                                     integer.




                                     Note: As set forth below, there is “no activity” while the connection is idle.

                                                                       6 of 8
  June 1, 2020
                           Case 6:20-cv-00453-ADA Document 1-12 Filed 06/01/20 Page 8 of 9
                                                                CLAIM CHARTS
                                                 BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                          U.S. Patent No. 10,306,026




modifying, based on the metadata,     Google owns or controls the server computer that performs the method including, at the node:
a timeout attribute associated with   modifying, based on the metadata (e.g., the value of the idle timeout parameter field, etc.), a timeout
the TCP‐variant connection.           attribute associated with the TCP‐variant connection. Further, as an alternate or supplementary
                                      infringement theory, Google incorporates code into their Android software that causes this functionality
                                      using the QUIC protocol.

                                      See excerpt(s) below, for example (emphasis added, if any):

                                      Note: As set forth below, since the idle_timeout value sets the duration of idleness, after which the
                                      connection is shutdown, a timeout attribute of the connection is necessarily modified based on the
                                      value received in the idle_timeout field of the connection negotiation packet.




                                                                       7 of 8
  June 1, 2020
                             Case 6:20-cv-00453-ADA Document 1-12 Filed 06/01/20 Page 9 of 9
                                                                  CLAIM CHARTS
                                                   BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                            U.S. Patent No. 10,306,026




Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any manner.
For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the relevant
reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct the same in
connection with any subsequent correlations.




                                                                         8 of 8
    June 1, 2020
